Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the RCE filed 9/29/21.
	Claims 1, 3-9, 11, 13, 15-21, 23, and 31-34 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wloczysiak, Pub. No. US 2015/0303973, (“Wloczysiak”), in view of Khlat et al., Pub. No. US 2015/0117281, (“Khalt”) and Egner et al., US 2018/0152848, (“Egner”), newly cited.
Independent Claim
Regarding independent claim 1, Wloczysiak teaches the claimed limitations “A wireless communications apparatus (Fig. 1, wireless device 11) comprising: 
multiple antennas (Fig. 1, primary antennas 14) including a first antenna (Fig. 5, antenna 102) and a second antenna (Fig. 5, antenna 101); 
a switched extractor (Fig. 5, antenna switch module 103) coupled to the first antenna, the switched extractor including: 
an extractor (Fig. 5, diplexer 108) having multiple filters (Fig. 5, diplexer 108 having high band (HB) filter and mid-band (MB) filter), the extractor configured to extract an extraction frequency band (mid and high bands using the mid and high band filters) using the multiple filters, the multiple filters including a band-rejection filter (Fig. 5, HB filter included within diplexer 108) and a bandpass filter (Fig. 5, MB filter included within diplexer 108), the band-rejection filter configured to suppress frequencies within the extraction frequency band (MB range) and pass frequencies on one side of the extraction frequency band (the HB filter suppresses the frequencies less than 2.3 GHz, i.e., the frequencies at least between 1 GHz and 2.3 GHz (MB range – see paragraph no. 0008) and passes frequencies on one side of the extraction frequency band since frequencies greater than 2.3 GHz are passed by the HB filter; the “extraction frequency band” reads on the MB range), the bandpass filter configured to pass frequencies within the extraction frequency band (the MB filter passes the MB range of frequencies, between 1 GHz and 2.3 GHz); 
a bypass line (Fig. 5, e.g., the line connecting HB_P terminal with switch 106 when the switch 106 is in the “top” position shown in Fig. 5); and 
switching circuitry (Fig. 5, switches 106, 113, 114) coupled to the extractor and the bypass line, the switching circuitry configured to selectively establish a bypass signal path (Fig. 5, when switch 106 is in the “top” position shown in Fig. 5) including the bypass line or a concurrent signal path (Fig. 5, when switch 106 is in the “middle” position connecting antenna 102 to diplexer 108 and switches 113, 114 are both closed) including the extractor; 
multiple transceiver units (Fig. 1, transceiver 13) including a first transceiver unit configured to communicate via a wireless wide area network (e.g., a 3G transceiver unit, see paragraph nos. [0056] – [0058] which disclose that mobile device 11 can be a multi-band and/or multi-mode device and 3G is one example of a mode and/or band) and a second transceiver unit (e.g., an inherent second or 4G transceiver unit since 4G is another example of a mode and/or band), the first transceiver unit coupled to the first antenna via the switched extractor (Fig. 5, the 3G transceiver unit is coupled to the HB_P terminal and coupled to first antenna 102 via antenna switch module 103), the second transceiver unit coupled to the first antenna via the switched extractor and coupled to the second antenna (the inherent 4G transceiver unit is coupled to the, e.g., MB_P terminal and to first antenna 102 via antenna switch module 103 and coupled to second antenna 101); and 
at least one processor (Fig. 1, control component 18, see paragraph no. [0064, “the control component 18 can provide control signals to the antenna switch module 12 … by setting states of switches”) coupled to the switching circuitry, the at least one processor configured to cause the switching circuitry to selectively connect the first transceiver unit to the first antenna via the bypass signal path (3G transceiver unit, line connecting HB_P terminal to top position of switch 106 and first antenna 102) or via the concurrent signal path (switches 113, 114 closed and switch 106 in middle position) based on an operational frequency band (band associated with the 3G transceiver unit) associated with the first transceiver unit” (3G transceiver unit) as recited in claim 1. 
Alternatively, assuming arguendo that the “second transceiver unit” (e.g., an inherent 4G transceiver unit) is not considered inherent in Wloczysiak, the use of separate transceiver units for different modes or bands in cellular communications is considered well known, and it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wloczysiak by incorporating a second transceiver unit (e.g., a 4G transceiver unit) to efficiently process 4G communication signals thereby improving the performance of the multi-mode/band mobile device.
Wloczysiak does not teach a band-rejection filter which passes frequencies on “each side” of the extraction frequency as recited in claim 1.  In Wloczysiak, a band-rejection filter (HB filter within diplexer 108 shown in Fig. 5, and as explained above) passes frequencies on one side of the extraction frequency.
Khlat teaches in Fig. 1 an RF filter circuit 22 which forms a part of a tunable RF diplexer 10.  The RF filter circuit 22 is configured to provide a passband and a notch; for example, see the Abstract and Fig. 2D which shows a passband 62 and a notch 66 or stopband.  As can be seen in Fig. 2D, frequencies outside of the notch 66 are allowed to pass on each side of the notch 66, via the RF filter circuit 22.  See also Fig. 5 which shows a notch and passband overlapping one another.  See also Figs. 14-15 for additional illustrations of the notch and passband in accordance with another embodiment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wloczysiak by incorporating the teachings of Khlat to provide lower insertion losses and higher isolation, as suggested by Khlat in the Abstract and in paragraph nos. 0117 and 0146.  Furthermore, the use of a band-rejection filter which passes frequencies on each side of a notch is deemed well known in the art (and Khlat serves as but one example of this well known element) to reject a certain frequency band and pass the other frequencies in order to achieve and/or improve the desired frequency response of a given filter circuit.  Hence, this modification is deemed well within the skill of one of ordinary skill in the art.
Wloczysiak does not teach that the second transceiver unit is “configured to communicate via a wireless local area network (WLAN)” nor the newly added limitations “corresponding to a WWAN band being adjacent to or at least partially overlapping with a WLAN band associated with the second transceiver unit” as now recited in claim 1.
Egner teaches in Fig. 5 and paragraph no. 0055 a wireless communication device which includes a WWAN RF front end transceiver 522 and a WLAN RF front end transceiver 512.  Hence, Egner’s WLAN RF front end transceiver 512 teaches the recited “second transceiver unit configured to communicate via a wireless local area network (WLAN).”  Egner also teaches the newly added limitations “corresponding to a WWAN band being adjacent to or at least partially overlapping with a WLAN band associated with the second transceiver unit” (see, e.g., paragraph no. 0055 which teaches that the wireless communication device communicates using the WLAN and WWAN protocols within a shared communication frequency band 505; the limitation “at least partially overlapping” reads on the shared communication frequency band; see also, paragraph no. 0100 which teaches that the channels may be adjacent within the shared communication bands used with WLAN and WWAN which effectively teaches the alternative limitation “adjacent to”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Wloczysiak and Khlat by incorporating the teachings of Egner to use both WWAN and WLAN transceivers and their associated overlapping or adjacent frequency bands in a wireless communication device to communicate via both the WWAN and WLAN protocols which is well known in the art.  Such a modification would enable the wireless communication device to switch to a WLAN network when it’s available thereby lessening the data usage on the WWAN network.
Dependent Claims
Regarding claim 3, Wloczysiak teaches “wherein the operational frequency band corresponds to a frequency band in which the first transceiver unit is currently transmitting or receiving” (e.g., the 3G transceiver unit’s operational frequency band when the 3G transceiver is receiving a 3G signal). 
Regarding claim 5, Wloczysiak teaches “wherein the operational frequency band associated with the first transceiver unit comprises a band assignment that comports with a Long-Term Evolution (LTE) standard” (see paragraph no. [0058] which discloses the LTE standard and the “first transceiver unit” could be an LTE transceiver unit rather than a 3G transceiver unit as noted in the examples above).  
Regarding claim 6, Wloczysiak teaches “wherein the switching circuitry is configured to: connect the second transceiver unit to the first antenna via the concurrent signal path responsive to connection of the first transceiver unit to the first antenna via the concurrent signal path (see Fig. 5 when the switches 113, 114 are closed and switch 106 is in the middle position); and disconnect the second transceiver unit from the first antenna responsive to connection of the first transceiver unit to the first antenna via the bypass signal path” (see Fig. 5 when switches 113, 114 are open and switch 106 is in the top position as shown). 
Regarding claim 7, Wloczysiak teaches “wherein: the switched extractor includes another bypass line (Fig. 5, line connecting MB_P terminal to switch 106 when switch 106 is in the bottom position); and the switching circuitry is coupled to the other bypass line, the switching circuitry configured to selectively establish: another bypass signal path including the other bypass line; the bypass signal path including the bypass line; or the concurrent signal path including the extractor” (see Fig. 5).  
Regarding claim 8, Wloczysiak teaches “wherein the at least one processor is configured to cause the switching circuitry to selectively connect the second transceiver unit to the first antenna via the other bypass signal path or via the concurrent signal path” (see Fig. 5 when the “second transceiver unit” (e.g., 4G transceiver unit) is connected to the MB_P terminal).  
Regarding claim 9, Wloczysiak teaches “wherein the switching circuitry is configured to: connect the first transceiver unit to the first antenna via the concurrent signal path responsive to connection of the second transceiver unit to the first antenna via the concurrent signal path (Fig. 5, when switches 113, 114 are closed and switch 106 is in the middle position); and disconnect the first transceiver unit from the first antenna responsive to connection of the second transceiver unit to the first antenna via the other bypass signal path” (Fig. 5, when switches 113, 114 are open and switch 106 is in the bottom position).
Regarding claim 18, Wloczysiak teaches “wherein the extractor is configured to: produce a first separated signal suppressing the extraction frequency band using the band-rejection filter (the non-high bands are suppressed by the high band filter); and produce a second separated signal including the extraction frequency band using the bandpass filter” (the mid-band is passed by the mid-band filter).
Regarding claim 20, Wloczysiak teaches “a display screen, wherein the at least one processor is operably coupled to the display screen and the multiple transceiver units, the at least one processor configured to present one or more graphical images on the display screen based on signals communicated via at least one of the first antenna or the second antenna and using at least one of the first transceiver unit or the second transceiver unit” (a display screen is inherent in the mobile device or mobile phone 11 of Fig. 1 and the “graphical images” are also inherently displayed on the display screen when receiving a phone call on the mobile phone or downloading content from the internet using a 4G connection).
Claims 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wloczysiak, Khlat, and Egner as applied to claim 1 above and further in view of Poulin, Pub. No. US 2012/0009886, (“Poulin”).
Regarding claim 11, Wloczysiak teaches “wherein: the at least one processor is configured to cause the switching circuitry to establish a bypass mode of the switched extractor by connecting the first transceiver unit to the first antenna via the bypass signal path instead of via the concurrent signal path (see Fig. 5 when switch 106 is in the top position as shown); the first transceiver unit is configured to be actively communicating via the WWAN using the first antenna for the bypass mode of the switched extractor” (Fig. 5, when switch 106 is in the top position as shown and receiving signals at antenna 102) as recited.
Wloczysiak does not teach the limitations “the second transceiver unit is configured to be actively communicating via the WLAN using the second antenna for the bypass mode of the switched extractor” as recited. It does teach using a second transceiver unit (e.g., any one of 3G, 4G, or advanced LTE standard transceiver units) connected to the LB_P terminal and to the second antenna 101 (see Fig. 5) when the antenna switch module 103 is in the bypass mode, i.e., the switch 106 is in the top or bottom positions.
Poulin teaches a wireless mobile device which actively communicates with both a WWAN network and a WLAN network using separate transceivers, see Fig. 3 and paragraph nos. [0034] – [0035] and [0038] – [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Wloczysiak, Khlat, and Egner by incorporating a simultaneous active WLAN communication capability as taught by Poulin to allow the mobile device to use a WLAN network for connecting to the internet to save the cellular data plan usage of the mobile device user while concurrently making a phone call using the WWAN network which is considered well known in the art.  
Regarding claim 13, Wloczysiak teaches “wherein: the at least one processor is configured to cause the switching circuitry to establish a concurrent mode of the switched extractor by connecting the first transceiver unit and the second transceiver unit to the first antenna via the concurrent signal path (Fig. 5 when switches 113, 114 are closed and switch 106 is in the middle position); the first transceiver unit is configured to be actively communicating via the WWAN using the first antenna for the concurrent mode of the switched extractor” (Fig. 5, when antenna 102 is receiving cellular signals from the network).
It does not teach “the second transceiver unit is configured to be actively communicating via the WLAN using the first antenna for the concurrent mode of the switched extractor” as recited in claim 13.  It does teach using a second transceiver unit (e.g., any one of 3G, 4G, or advanced LTE standard transceiver units) connected to the MB_P terminal and to the first antenna 102 (see Fig. 5) when the antenna switch module 103 is in the concurrent mode, i.e., the switch 106 is in the middle position and switches 113, 114 are closed.
Poulin teaches a wireless mobile device which actively communicates with both a WWAN network and a WLAN network using separate transceivers, see Fig. 3 and paragraph nos. [0034] – [0035] and [0038] – [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Wloczysiak, Khlat, and Egner by incorporating a simultaneous active WLAN communication capability as taught by Poulin to allow the mobile device to use a WLAN network for connecting to the internet to save the cellular data plan usage of the mobile device user while concurrently making a phone call using the WWAN network which is considered well known in the art.  
Allowable Subject Matter
Claims 21, 23, and 31- 34 are allowed for reasons of record.  Independent claim 34 is a combination of claims 1, 18, and 19, and claim 19 was objected to as including allowable subject matter in a previous office action.  Claim 21 incorporated the allowable subject matter of dependent claim 22.
Claims 4, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wloczysiak is the closest prior art of record.
The prior art of record does not teach or suggest the limitations “wherein the at least one processor is configured to cause the switching circuitry to selectively connect the first transceiver unit to the first antenna via the bypass signal path instead of via the concurrent signal path responsive to the operational frequency band being adjacent to or at least partially overlapping with the WLAN band” as recited in claim 4, the limitations “a first portion of the multiple transceiver units, including the first transceiver unit, is configured to communicate via the WWAN using a first multiple-input, multiple-output (MIMO) configuration at the first time; and a second portion of the multiple transceiver units, including the second transceiver unit, is configured to communicate via the WLAN using a second MIMO configuration at the first time” as recited in claim 15, and the limitations “wherein the bypass line comprises at least one filter” as recited in claim 19.
Claims 16-17 depend from claim 15.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414
                                                                                                                                                                                                   /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414